 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
     STANLEY E. STILWELL, JR.,                           Case No.: 2:19-cv-01896-KJD-VCF
11
            Plaintiff(s),                                             Order
12
     v.
13
     CAESARS ENTERTAINMENT
14   CORPORATION, et al.,
15          Defendant(s).
16         The Court is striving to reduce personal appearance in the courthouse through general
17 orders that remain in effect. See, e.g., Temp. Gen. Order 2020-04 at 3. Accordingly, the early
18 neutral evaluation in this case is hereby CONTINUED to 1:00 p.m. on July 2, 2020. ENE
19 statements must be submitted by 3:00 p.m. on June 25, 2020. All other requirements previously
20 established continue to govern. Docket Nos. 11, 16.
21         IT IS SO ORDERED.
22         Dated: April 14, 2020
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                 1
